DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications component… for receiving” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, the written description fails to disclose the corresponding structure for the claimed function.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed above, the phrase “a communications component… for receiving” invokes 112(f). However, there is no structure present in the disclosure and thus it is unclear what structure is being invoked.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,882,266 to Britton (Britton).
Concerning claim 1, Britton discloses a herb pressing device comprising: 
a pair of opposed jaws (13, 14) for receiving a herb and that are closable to apply pressure to the herb when placed between the jaws; 
a jaws controller (22) operatively connected to the jaws for controlling the closing of the jaws (14, 13 see column 4, lines 10-14 which discloses that both jaws can be movable) and, when closed, controlling the pressure produced between the jaws; 
a heater (46) operatively connected to the jaws for heating the jaws;
a processor (406) operatively connected to the jaws controller (22) and the heater (46); and 
a non-transitory storage medium storing instructions readable by the processor to: actuate the heater to heat the jaws to a predetermined temperature; actuate the jaws controller to close the jaws and apply a predetermined pressure to the herb; and maintain the predetermined temperature and pressure on the herb for a predetermined amount of time (column 12, lines 56-61).
Concerning claim 2, Britton discloses the predetermined temperature, the predetermined pressure, and the predetermined amount of time is input by a user via a user interface (2, 3) in communication with the herb pressing device.
Concerning claim 3, Britton discloses a communications component operatively connected to the storage medium, the communications component for receiving, via a communication network, from a user operated computer device an input made by the user on the user operated computer device of the predetermined temperature, the predetermined pressure, and the predetermined amount of time (column 14, lines 30-36).
Concerning claim 4, Britton discloses the communications component further transmits an actual temperature applied by the jaws, an actual pressure applied to the herb by the jaws, and an actual amount of time the actual temperature and actual pressure is applied to the herb to the user operated computer device via the communications network (column 14, lines 30-36 as such information is usage information and the device records the real-time data, see column 14, lines 18-21).
Concerning claim 5, Britton discloses the user operated computer device comprises one of a general purpose desktop computer, a laptop computer, a tablet computer, or a smartphone (column 7, lines 8-17).
Concerning claim 6, Britton discloses the communications network comprises one of cable-connected buses, a wireless local area network, a near field communication network, a client-server network, a cellular telephone network, an infrared network, or a satellite network (column 14, lines 30-36).
Concerning claim 7, Britton discloses a housing (9) for housing the jaws, the jaws controller, the heater, the processor, and the non-transitory storage medium.
Concerning claim 11, Britton discloses a herb oil pressing device, comprising:
 a pair of opposed jaws (13, 14) for receiving a herb and that are closable to apply pressure to the herb when placed between the jaws; 
a motor (29) operatively connected to the jaws (13, 14) for controlling the closing of the jaws, and, when closed, controlling the pressure produced between the jaws; 
a heater (46) operatively connected to the jaws for heating the jaws; 
a housing (9) in which the jaws, the motor, and the heater are housed; and 
a control panel (1) in communication with the housing and operatively connected to the jaws and the heater for selectively heating and creating a pressure between the jaws for extracting oil from the herb when placed between the jaws.
Concerning claim 12, Britton discloses a computer implemented method for pressing a herb positioned between a pair of opposed jaws, the method comprising: actuating a heater to heat the jaws to a predetermined temperature; actuating a jaws controller to close the jaws and apply a predetermined pressure to the herb; and maintaining the predetermined temperature and pressure for a predetermined amount of time (column 13, lines 14-46).
Concerning claim 13, Britton discloses receiving an input of the predetermined temperature, the predetermined pressure, and the predetermined amount of time from a selection made by a user (column 14, lines 1-10).
Concerning claim 14, Britton discloses receiving the input comprises input by the user of the predetermined temperature, the predetermined pressure, and the predetermined amount of time from via a user interface (column 14, lines 1-10).
Concerning claim 15, Britton discloses receiving the input comprises receiving, via a communication network, from a user operated computer device an input made by the user on the user operated computer device of the predetermined temperature, the predetermined pressure, and the predetermined amount of time (column 14, lines 30-36).
Concerning claim 16, Britton discloses transmitting, via a communication network, an actual temperature applied by the jaws, an actual pressure applied to the herb by the jaws, and an actual amount of time the actual temperature and actual pressure is applied to the herb to a user operated computer device (column 14, lines 30-36 as such information is usage information and the device records the real-time data, see column 14, lines 18-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton in view of U.S. Patent No. 5,141,586 to Myers et al (Myers) .
Concerning claim 8, Britton does not disclose a door.
Myers discloses a pressing device comprising a pressing jaw (54), a heater (46) and a door (26) on the housing (10) positioned proximate the jaws (54) that is openable to allow access between the jaws for inserting the herb.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the door of Myers to the device of Britton because, as disclosed by Myers, having such a door provides visual access but prevents injury to the operator (column 3, line 60-68).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 9, the prior art does not disclose the jaw arms and attachment points claimed.  For claim 10, the prior art does not disclose “the jaw further comprise a chamfered ball and cup formed on two surfaces of the jaws that close together”.
The closet prior art is U.S. Patent Application Publication No. 2019/0291376.  Which discloses a press having a pair of jaws (120a, 120b) and a heater (142) but does not disclose a motor for actuating the jaws.  Nor are do the jaws have a ball and cup.  
U.S. Patent No. 4,073,180 discloses a press having a pair of jaws (27, 28), a motor (13) comprising a motor arm (15) that is extendable and first jaw arm (21) having ends, and a second jaw arm (20) having ends, the first jaw arm is pivotably attached to the second jaw arm at a first attachment point (at about 60), and the first attachment point is spaced from the ends of the first and second jaw arms.  However, the motor, which brings the jaws together, is not attached to the jaws by first and second connection arms. 
U.S. Patent No. 134,021 discloses a press having a pair of jaws (B, B’) and a jaw controller (E).  However, the controller is not a motor, the jaw arms (C, C’) are not pivotally attached to each other at a first attachment point and the jaws do not have a chamfer ball and cup.  
Finally, Britton discloses none of these features.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/06/2022